Case 2:20-cv-06639-RGK-PD Document 16-4 Filed 10/09/20 Page 1 of 3 Page ID #:87




      1   Ara Sahelian, Esq., [CBN 169257]
      2   SAHELIAN LAW OFFICES
          23276 South Pointe Drive, Suite 216
      3   Laguna Hills, CA 92653
      4   949. 859. 9200
      5   e-mail: sahelianlaw@me.com

      6   Attorneys for Gary K. Malkhasian; Anna M. Malkhasian
      7
      8
                         UNITED STATES DISTRICT COURT
      9                 CENTRAL DISTRICT OF CALIFORNIA
     10                    (Western Division - Los Angeles)
     11
     12
     13
     14
     15
           Anthony Bouyer

     16              Plaintiff,
                                                 CASE NO.: 2:20-cv-06639-RGK-PD
     17                 vs.
                                                 THE HONORABLE R. Gary Klausner
     18    Gary K. Malkhasian; Anna
     19    M. Malkhasian                         DECLARATION OF GARY K.
     20                                          MALKHASIAN IN SUPPORT OF
                   Defendants.
                                                 MOTION TO DISMISS
     21
     22                                          Complaint filed: 7/24/20
     23
                                                 Hearing Date: 11/9/2020
                                                 Time: 9:00 AM
     24
     25
     26
     27
     28

                                  DECLARATION OF GARY K. MALKHASIAN - Page 1 -
Case 2:20-cv-06639-RGK-PD Document 16-4 Filed 10/09/20 Page 2 of 3 Page ID #:88




      1                    DECLARATION OF GARY K. MALKHASIAN
      2                           MOTION TO DISMISS
      3
      4          I, GARY K. MALKHASIAN hereby declare and state as follows:
      5
                 1. I am over the age of 18 years and a resident of the State of
      6
      7    California. I have personal knowledge of the facts and circumstances set
      8    forth hereinafter, and could competently testify with respect thereto if called
      9
     10
           as a witness herein.

     11          \\
     12
                 2. I currently do not have, and I do not recall ever having, an
     13
     14    ownership interest in the property located at 6815 Foothill Blvd., in
     15
           Tujunga, CA, as identified in the complaint at ¶ 2.
     16
     17          \\
     18
                 3. Moreover, I currently am not a tenant, and I do not recall ever
     19
     20    being a tenant, at the property located at 6815 Foothill Blvd., in Tujunga,
     21
           CA, as identified identified in the complaint at ¶ 2.
     22
     23          I declare under penalty of perjury under the laws of the State of
     24
           California and the United States that the foregoing is true and correct, and
     25
     26    that this declaration was signed by my hand this Friday, October 9, 2020, at
     27    Los Angeles, California.
     28

    2078                          DECLARATION OF GARY K. MALKHASIAN - Page 2 -
Case 2:20-cv-06639-RGK-PD Document 16-4 Filed 10/09/20 Page 3 of 3 Page ID #:89




         1

         )
         3
                                                                       MALKHASIAN
         4

         5

         6

         7

        8

        9

       10                                                                     q
       11

       12

       13

       t4
       15

       t6
       t7
       18

       t9
       20
       2l
       71

       23

       24
       25

       26
       'r1

       28


                              DECLAR{TION OF GARY K. MALKHASIAN - Page 3 -
